Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on August 10, 2022. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 11-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan (Pub. No.: US 2019/0080886).
Regarding Claim 1, Kaplan teaches, in Figures 1 and 5, a method of generating power with a power generation system comprising: generating a plurality of outputs with a plurality of solid state generator modules (200 and 210); and combining, in a combiner (240), the outputs of the solid state generator modules from a plurality of channels using a phase optimization technique to generate an in phase combined output power ([0115]; “In order to phase match the systems, both generators are turned on and set to a low output power level. Using the phase shifter and attenuator provided on Power Amplifier Control Unit (480), the software executes a successive approximation tuning algorithm while monitoring the power measured from the output directional coupler. When the both systems are in phase, the power output will be at maximum.”).
Regarding Claim 2, Kaplan teaches, in Figures 1 and 5, the method of claim 1, wherein the phase optimization technique includes: determining a phase shift for at least one of the channels; and phase shifting the at least one channel ([0115]; “Using the phase shifter and attenuator provided on Power Amplifier Control Unit (480), the software executes a successive approximation tuning algorithm while monitoring the power measured from the output directional coupler. When the both systems are in phase, the power output will be at maximum.”).
Regarding Claim 9, Kaplan teaches, in Figure 4, the method of claim 1, further comprising providing the in phase combined output power to a waveguide output (waveguide).
Regarding Claim 11, Kaplan teaches, in Figures 1 and 5, a power generation system comprising: a plurality of solid state generator modules (200 and 210) configured to generate a plurality of outputs; and a combiner (240) configured to combine the outputs of the solid state generator modules from a plurality of channels using a phase optimization technique to generate an in phase combined output power ([0115]; “In order to phase match the systems, both generators are turned on and set to a low output power level. Using the phase shifter and attenuator provided on Power Amplifier Control Unit (480), the software executes a successive approximation tuning algorithm while monitoring the power measured from the output directional coupler. When the both systems are in phase, the power output will be at maximum.”).
Regarding Claim 12, Kaplan teaches, in Figures 1 and 5, the power generation system of claim 11, wherein the phase optimization technique includes: determining a phase shift for at least one of the channels; and phase shifting the at least one channel ([0115]; “Using the phase shifter and attenuator provided on Power Amplifier Control Unit (480), the software executes a successive approximation tuning algorithm while monitoring the power measured from the output directional coupler. When the both systems are in phase, the power output will be at maximum.”).
Regarding Claim 19, Kaplan teaches, in Figure 4, the power generation system of claim 11, further comprising a waveguide output, wherein the system is configured to provide the in phase combined output power to the waveguide output (waveguide).

 Allowable Subject Matter
Claims 3-8, 10, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed on August 10, 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Kaplan (Pub. No.: US 2019/0080886).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844